DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Claim Objections

Claim 3 is objected to because of the following informalities:  Claim 3 discloses the limitations "the container parametrized by an amount".  The examiner believes this to be a typographical error and recommends amending the claim language to read "the container parameterized by an amount"..  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  line 2 states "in which a liquid level is tolerable and least one critical state".  .  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 16 recites the limitation “a liquid level state” in line 2.  It is unclear from the claim language if “a liquid level state” in the recited locations are the same “a liquid level state” as claim 1, line 6.  The examiner recommends amending the claim language to read “the liquid level state”.  For the purpose of the present examination, it is presumed the same, but further clarification is required.
	Claim 17 is rejected by virtue of its dependence from claim 16.	

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-
statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of “computer-readable medium” has a scope that encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se.  See MPEP 2106.03.II.  The examiner recommends amending the claim language to include “non-transitory” preceding “computer-readable medium”.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Friedrich (EP 2884190 A1), hereinafter Friedrich, in view of Axtell et al. (DE 69732080 T2), hereinafter Axtell.

	Regarding claim 1, Friedrich discloses: An automated method for detecting and/or monitoring a state of a degasser of an analyzer, wherein the degasser includes a container configured to be evacuated, the method comprising: (Friedrich, e.g., see figs. 1-2 to pump (4) for degassing tank (1), pressure measuring probe (11) which produces the traces disclosed in fig. 2, specifically to the bottom trace which identifies the solenoid valve outgassing).  
obtaining a time series of values indicative of pressures inside the container, wherein the time series spans a period during which the container is evacuated or pressurized; and (Friedrich, e.g., see fig. 2 to the second trace disclosing the pressures within the tank from the pressure gauge with a concurrent fourth trace disclosing the solenoid valve outgassing, and see pg. 3, lines 13-19 disclosing the pressure in the partially evacuated degassing vessel is varied while a time period of the pressure change is measured and this time period is interpreted as a measure of the degassing).
Friedrich discloses use of a discrete (non-continuous) level sensor for determining a liquid level state of the degasser which is determined by amount of liquid present in the container (Friedrich, e.g., paragraph bridging pages 3-4, at the top of the degassing tank 1 is the degassing 7, with a standard breather 8 and a built-in float, by means of which a valve is actuated so that with increasing liquid level in the breather 8 no water can flow through the valve and the exhaust pipe 9).  Friedrich is not relied upon as explicitly disclosing: determining a liquid level state of the degasser which is determined by an amount of liquid present in the container based on the time series.
However, Axtell further discloses: determining a liquid level state of a chamber/vessel which is determined by an amount of liquid present in the container based on the time series of values indicative of pressure inside of the chamber/vessel. (Axtell, e.g., see pg. 2, line 37 - pg. 3, line 4 disclosing a fluid level detection system for determining the volume of a fluid in a container (VFLUID).  The computing device is designed to maintain a volume of air in the pressure chamber (VAIR) based on the reference chamber volume (VR), elapsed time (ΔtR), elapsed time (ΔtP), and pressures (PR1), (PR2), (PP1), (PP2)).  Based on this information, the computing device is also designed to determine the volume of fluid in the reservoir (VFLUID) based on the pressure chamber volume (VP) and the volume of air in the pressure chamber (VAIR); also see Axtell, e.g., pages 6-7, equations 1-16 and accompanying disclosure).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Friedrich’s automated method for detecting/monitoring a state of a degasser of analyzer, configured to be evacuated, wherein the degasser analyzer includes obtaining a time series of values indicative of pressures inside the container for a time period during which the container is evacuated or pressurized with Axtell’s liquid level state determination by an amount of liquid present in the container based on the time series because Axtell incorporates the ideal gas law equation PV=nRT for incorporation of a set of pressures over time to extrapolate a fluid volume. (Axtell, e.g., see pg. 6, line 43 – pg. 7, line 22 disclosing the combination of equations 7 and 8 and 11 and 12 to yield volume of air in the pressure chamber to calculate the volume of fluid in the chamber).  In this way, the liquid level of Friedrich can be continuously monitored over time to provide a trend for indicating/predicting when the liquid level is approaching a critical state, e.g., a state in which water may flow through the exhaust pipe 9, so that corrective action may be taken.

Regarding claim 2, Friedrich in view of Axtell discloses: The method of claim 1, further comprising:
processing the time series to estimate an amount of liquid in the container; and (Axtell, e.g., see para. [0046] to eqn. 16 disclosing                         
                            
                                
                                    V
                                
                                
                                    F
                                    L
                                    U
                                    I
                                    D
                                
                            
                            =
                            
                                
                                    V
                                
                                
                                    P
                                
                            
                            -
                            
                                
                                    V
                                
                                
                                    A
                                    I
                                    R
                                
                            
                        
                     and pg. 7, lines 16-17 disclosing knowing the volume in the pressure chamber VP that is available for air when there is no fluid, the volume of the fluid can be calculated)
Friedrich in view of Axtell is not relied upon as explicitly disclosing: determining the liquid level state of the degasser based on the estimated amount of liquid. Axtell, nonetheless, discloses in equation 16 that the volume of fluid is determined as the volume of the pressure chamber minus the volume of air.  One of ordinary skill in the art would readily appreciate that the fluid level may further be represented as a percentage (e.g., % full) of the overall chamber volume by simply taking a ratio of the fluid volume to the chamber volume.  Such an understanding falls well within the inferences and creative steps that a person of ordinary skill in the art would employ in light of the teachings of Friedrich and Axtell, as well as the scientific and engineering principles applicable to the pertinent art.  For at least this reason, the recitation determining the liquid level state of the degasser based on the estimated amount of liquid does not represent a patentable advance over Friedrich in view of Axtell.

Regarding claim 6, Friedrich in view of Axtell discloses: The method of claim 1, wherein determining the liquid level state of the degasser based on the time series includes evaluating one or more of: a pressure level at a predetermined time; a magnitude of a pressure drop; a magnitude of a pressure rise; a speed of a pressure drop; and a speed of a pressure rise. (Friedrich, e.g., see pg. 4, lines 10-18 disclosing a liquid level that reaches a maximum capacity in which water flow stops through the valve and exhaust pipe, wherein the separated gases collect and compact in the upper part of the degassing tank until a magnitude of pressure rise is created that overcomes the atmospheric pressure, disclosed as an overpressure relative to the atmosphere).

Regarding claim 13, Friedrich in view of Axtell discloses: The method of claim 1, further comprising depending on the determined liquid level state of the degasser, automatically triggering a response of the automated analyzer. (Friedrich, e.g., see pg. 4, line 26 – pg. 5, line 5 disclosing the level in the degassing tank (1) dropping correspondingly low during the course of a degassing cycle and automatically reducing the level in the degassing tank (1) by a minimum per pressure build-up and pressure-reduction phase in relation to the time of the intervals).

Regarding claim 14, Friedrich in view of Axtell discloses: The method of claim 13, wherein the response includes one or more of: logging the time series of values, outputting an information regarding the liquid level state on a user interface of the automated analyzer, outputting a warning, triggering a service or maintenance operation, scheduling a service or maintenance operation, and stopping operation of the degasser and/or the automated analyzer. (Friedrich, e.g., see fig. 2 to logging a series pressure values and to pg. 4, line 26 – pg. 5, line 5 disclosing a minimum per pressure build-up and pressure reduction phase in relation to the time of the intervals).

Regarding claim 16, Friedrich in view of Axtell as applied to claim 1 at least suggests: further comprising predicting a critical degasser state based on multiple determinations of a liquid level state. (see Friedrich in view of Axtell as applied to claim 1, the liquid level of Friedrich can be continuously monitored over time to provide a trend for indicating/predicting when the liquid level is approaching a critical state, e.g., state in which water may flow through the exhaust pipe (9)).

Regarding claim 17, Friedrich in view of Axtell discloses, as applied to claim 16 predicting a critical degasser state based on multiple determinations of a liquid level state, but is not relied upon as disclosing includes extrapolating the liquid level state based on the multiple determinations to predict a future development of the liquid level in the container.

However, Axtell further discloses: includes extrapolating the liquid level state based on the multiple determinations to predict a future development of the liquid level in the container. (Axtell, e.g., see pg. 3, lines 23-46 disclosing fluid in a container is measured based upon volume and consecutive measurement iterations of pressure (PR1 to PR2), which predicts a future development of fluid falling within or below a predetermined level).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Friedrich in view of Axtell’s prediction of a critical degasser state based on multiple determinations of a liquid level state with Axtell’s extrapolation of the liquid level state based on the multiple determinations to predict a future development of the liquid level in the container because Axtell teaches the step of signaling before refilling the fluid levels. (Axtell, e.g., see pg. 11, lines 3-7 disclosing the method described above may also include the step of refilling (372) of the container with the fluid when the volume of the fluid in the container (VFLUID) is at a predetermined level or below a predetermined level and must be refilled.  The method described above may further comprise the step of signaling (374) before refilling, when the volume of fluid in the container (VFLUID) is at the predetermined level or below the predetermined level).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Friedrich in 
view of Axtell, in further view of Takayoshi et al. (JP 2007278739 A), hereinafter Takayoshi.

Regarding claim 3, Friedrich in view of Axtell is not relied upon as explicitly disclosing: The method of claim 1, wherein determining the liquid level state of the degasser based on the time series includes using a model of a pressurization or evacuation process of the container parametrized by an amount of liquid present in the container.
However, Takayoshi further discloses: wherein determining the liquid level state of the degasser based on the time series includes using a model of a pressurization or evacuation process of the container parametrized by an amount of liquid present in the container. (Takayoshi, e.g., see fig. 2 to a model of pressure, given in Kpa, vs. Time period, given in Tn, and volume of liquid, given in liters (L), and pg. 3, line 29 – pg. 4, line 5 disclosing the graphed lines of fig. 2 representing liters of waste liquid (11) and fig. 2 showing a graph of the pressure drop from the atmospheric pressure of the waste liquid tank (10) with respect to the exhaust time).  	
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Friedrich in view of Axtell’s automated method for detecting and/or monitoring a state of a degasser of an analyzer wherein the degasser includes a container to be evacuated comprising obtaining a time series of values indicative of pressures inside the container during evacuation or pressurizing, and determining a liquid level state of the degasser by determining an amount of liquid present in the container based off the time series of pressures with Takayoshi’s determination of the liquid level state of the degasser based on the pressure time series to include a model of a pressurization or evacuation process of the container parameterized by an amount of liquid present in the container because Takayoshi teaches measuring time as a way to quantify the liters of liquid present. (Takayoshi, e.g., see pg. 3, lines 48-52 disclosing it is possible to determine the quantification of how many liters of waste liquid are present by measuring the time length.  Similarly, by determining the time length, it is also possible to determine the number of liters in the volume of the gas portion.  Furthermore, it is possible to determine the quantification of the existing waste liquid by subtracting the volume of the existing gas from the volume of the waste liquid tank (10)).

Regarding claim 4, Friedrich in view of Axtell, in further view of Takayoshi is not relied upon as explicitly disclosing: The method of claim 3, wherein the model uses a free volume of the container as a free parameter. 
However, Axtell further discloses: the model uses a free volume of the container as a free parameter. (Axtell, e.g., see pg. 6, line 43 – pg. 7, line 22 disclosing the use of the ideal gas equation PV=nRT, wherein V is disclosed as Volume, which is a known/free parameter, e.g., The volume of air in the pressure chamber VP can be calculated from the known volume of the reference chamber VR and the two disintegration times ΔtP and ΔtR).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Friedrich in view of Axtell, in further view of Takayoshi’s determining the liquid level state of the degasser based on the time series includes using a model of a pressurization or evacuation process of the container parametrized by an amount of liquid present in the container with Axtell’s model using a free volume of the container as a free parameter because Axtell teaches the ease of extrapolating fluid level measurement through molar flow rate of air. (Axtell, e.g., see pg. 7, lines 18-22 disclosing an improved accuracy of the fluid level measurement is possible by a mathematical model of the molar flow rate of air out of the opening selected which assumes no isothermal air flow, as assumed above has been.  Such a model can handle such things as temperature variations the opening while the pressure chamber and the reference chamber discharge, take into account.  Improved accuracy is also similar by selecting volumes for the reference chamber and the pressure chamber possible).

Regarding claim 5, Friedrich in view of Axtell is not relied upon as explicitly disclosing: The method of claim 1, wherein determining the liquid level state of the degasser based on the time series includes analyzing a shape of the time series.
However, Takayoshi further discloses: wherein determining the liquid level state of the degasser based on the time series includes analyzing a shape of the time series. (Takayoshi, e.g., see fig. 2 to which the shapes of the slope of the curves decrease as the liquid levels decrease; also see pg. 3, lines 29-39 disclosing fig. 2 as a graph showing the pressure drop from the atmospheric pressure of the waste liquid tank (10) with respect to the exhaust time.  In fig. 2, 0 L (0 liter) to 5 L (5 liter) indicates the amount of the waste liquid (11) existing in the waste liquid tank (10).  As described above, the length of time during which the pressure of the waste liquid tank (10) decreases from the atmospheric pressure to the predetermined pressure P1 varies depending on the amount of the waste liquid (11) existing in the waste liquid tank).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Friedrich in view of Axtell’s automated method for detecting and/or monitoring a state of a degasser of an analyzer wherein the degasser includes a container to be evacuated comprising obtaining a time series of values indicative of pressures inside the container during evacuation or pressurizing, and determining a liquid level state of the degasser by determining an amount of liquid present in the container based off the time series of pressures with Takayoshi’s determination of the liquid level state of the degasser based on the time series includes analyzing a shape of the time series because Takayoshi teaches the variances of the liquid existing in the tank to include a time shift. (Takayoshi, e.g., see pg. 3, lines 32-39 disclosing the length of time during which the pressure of the waste liquid tank (10) decreases from the atmospheric pressure to the predetermined pressure P1 varies depending on the amount of the waste liquid (11) existing in the waste liquid tank (10).  In the state where the amount of waste liquid existing in the waste liquid tank (10) is empty (when 0 liter, it is indicated as 0 L in FIG. 2), all of the inside of the waste liquid tank (10) is air.  The time taken to decrease to 1 is as long as T0, and as the amount of waste liquid existing in the waste liquid tank (10) increase, the amount of existing air decreases, so the pressure decreases from atmospheric pressure to a predetermined pressure P1.  Such time is shortened.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Friedrich in view of 
Axtell, in further view of Henry’s Law (Wikipedia Contributors. (2019d, September 29). Henry’s law. Wikipedia. Retrieved March 17, 2022, from https://web.archive.org/web/20191001230622/https://en.wikipedia.org/wiki/Henry%27s_law), hereinafter Henry’s Law.

Regarding claim 7, Friedrich discloses: The method of claim 1, wherein the steps of obtaining a time series and determining a liquid level state are automatically performed in regular intervals and/or in reaction to predetermined trigger events. (Friedrich e.g., pg. 2, lines 8-15 disclosing automatic deaeration utilizing pressure stage degassing methods, taking advantage of Henry’s Law).
It would be obvious to one of ordinary skill in the art at the time of filing to include Henry’s Law, which is a gas law that states that the amount of dissolved gas in a liquid is proportional to its partial pressure above the liquid. (Henry’s Law, e.g., see pg. 1, para. [0003] to an every day example is given by one’s experience with carbonated soft drinks, which contain dissolved carbon dioxide.  Before opening, the gas above the drink it its container is almost pure carbon dioxide, at a pressure higher than atmospheric pressure.  After the bottle is opened, this gas escapes, moving the partial pressure of carbon dioxide above the liquid to be much lower, resulting in degassing as the dissolved carbon dioxide comes out of solution).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Friedrich in 
view of Axtell, in further view of Pelc et al. (EP 1007973 B1), hereinafter Pelc.

Regarding claim 8, Friedrich in view of Axtell is not relied upon as explicitly disclosing: The method of claim 7, wherein the steps of obtaining a time series and determining a liquid level state are automatically performed during start-up or in a check-up procedure.
However, Pelc discloses: The method of claim 7, wherein the steps of obtaining a time series and determining a liquid level state are automatically performed during start-up or in a check-up procedure. (Pelc, e.g., see fig. 12 to receiving a liquid detect command and establishing background pressure and see para. [0079-0082] discloses, at initialization, a liquid sense command is given, followed by a pre-delay that may or may not be significant amount of time, after which a command is given to monitor pressure, wherein para. [0081] discloses once the predelay has expired, baseline pressure value is established.  The pressure is averaged over multiple readings.  Then in para. [0082] Pelc discloses a establishing a liquid level state.
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Friedrich in view of Axtell’s obtainment of a time series and determining a liquid level state to automatically be performed in regular intervals and/or in reaction to predetermined trigger events with Pelc’s obtaining a time series of pressures and determining a liquid level state are automatically performed during initialization because Pelc teaches user-defined parameters that may be adjusted for a more sensitive search. (Pelc, e.g., see para. [0083-0084] disclosing the user-specified threshold value, in units of millibar, is used to fine-tune the liquid detect process.  If true air-liquid transitions are occurring, but are not being identified, then the threshold value can be decreased resulting in a more sensitive search).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Friedrich in view 
of Axtell, in further view of Allidieres (FR 2908859 A1), hereinafter Allidieres.

Regarding claim 9, Friedrich in view of Axtell is not relied upon as explicitly disclosing: The method of claim 1, wherein determining a liquid level state of the degasser includes determining whether the degasser is in one of two or more discrete states.
However, Allidieres further discloses: wherein determining a liquid level state of the degasser includes determining whether the degasser is in one of two or more discrete states. (Allidieres, e.g., see pg. 3, line 3 – pg. 4, line 2 disclosing a step of measuring the level of liquid in the degassing tank; a step of controlling the quantity of gas admitted to feed the fuel cell as a function of the level of liquid measured in the degassing tank. when the liquid level measured in the degassing tank is greater than a first threshold, the quantity of gas admitted to feed the fuel cell is decreased, and when the liquid level measured in the degassing tank is less than a second. threshold, the amount of gas admitted to feed the fuel cell is increased, - the method comprises a step of measuring the level of liquid in the degassing tank and a step of controlling the suction pressure of the cryogenic pump for maintain a determined liquid level in the degassing tank, the method comprises a step of increasing the suction pressure of the pump when the liquid level measured in the degassing tank is lower than a first determined setpoint and a step of decreasing the suction pressure of the pump when the liquid level measured in the degassing tank is lower a second setpoint determined distinct or equal to the first setpoint).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Friedrich in view of Axtell’s automated method for detecting and/or monitoring a state of a degasser of an analyzer wherein the degasser includes a container to be evacuated comprising obtaining a time series of values indicative of pressures inside the container during evacuation or pressurizing, and determining a liquid level state of the degasser by determining an amount of liquid present in the container based off the time series of pressures with Allidieres’s determination that the liquid level state of the degasser includes determining whether the degasser is in one of two or more discrete states because Allidieres teaches the use of a proportional integral regulator (21) to level of the fluid within the container. (Allidieres, e.g., see pg. 4, lines 25-38 disclosing the regulator (22) outputs (22c) a control signal of the instantaneous electric power of the fuel cell (17) (for example in % P percentage of the nominal power of the stack between 0-100%).  A liquid level sensor (12) in the degassing tank (11) is connected to a proportional integral control regulator (PID) for controlling said level in the degassing tank (11).  The proportional integral regulator (21) derived from the level control receives at input (21a) the level of measured liquid and a control C of (10) control of the liquid level in the degassing tank (11)).

Regarding claim 10, Friedrich in view of Axtell, in further view of Allidieres is not relied upon as explicitly disclosing: The method of claim 9, wherein the discrete states include two or more of a normal state in which a liquid level is tolerable and least one critical state in which the liquid level is approaching a critical level.
However, Allidieres further discloses: wherein the discrete states include two or more of a normal state in which a liquid level is tolerable and least one critical state in which the liquid level is approaching a critical level. (Allidieres, e.g., see pg. 3, line 3 – pg. 4, line 2 which discloses liquid levels measured within the degassing tank having two separate discrete setpoints which is disclosed as an amount of liquid above a threshold, at a critical level, the feed to the fuel cell is decreased; an amount of liquid below a threshold, interpreted here as the normal level, wherein the feed to the fuel cell is increased; and finally distinguishing a separate middle/tolerable/sub-critical level, which must inherently exist between the critical level and the normal level).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Friedrich in view of Axtell, in further view of Allidieres’s determining a liquid level state of the degasser includes determining whether the degasser is in one of two or more discrete states with Allidieres’s disclosure of the discrete states including two or more of a normal state in which a liquid level is tolerable and at least one critical state in which the liquid level is approaching a critical level because Allidieres teaches increasing pressure by increments of 100 mbar every 30 seconds to perform the functions safely and within tolerances of the fluid. (Allidieres, e.g., see pg. 5, lines 18-22 disclosing if the output signal (21c) of the regulator (21) is equal to 100% (very low level of liquid requiring a maximum opening of the gas control valve (14) then the control setpoint (20a) of the pressure of the source tank (1) is increased for example in increments of 100 mbar every 30 seconds until that the output control signal (21c) of the regulator (21) is lower than  lower value).

Regarding claim 11, Friedrich in view of Axtell, in further view of Allidieres is not relied upon as explicitly disclosing: The method of claim 9, wherein the discrete states include multiple critical states which require different types of interventions.
However, Allidieres further discloses: wherein the discrete states include multiple critical states which require different types of interventions. (Allidieres, e.g., see pg. 3, line 3 – pg. 4, line 2 which discloses the critical discrete state of too much liquid within the degasser and a critical level of too much fuel within the fuel cell; wherein suction to the pump is increased or decreased according to requirements of the fuel cell).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Friedrich in view of Axtell, in further view of Allidieres’s determining a liquid level state of the degasser includes determining whether the degasser is in one of two or more discrete states with Allidieres’s discrete states inclusion of multiple critical states which require different types of interventions because Allidieres teaches reducing the dependence on external electric sources to increase operational redundancy. (Allidieres, e.g., see pg. 5, lines 25-31 disclosing the exhaust gas through the control valve (14) is then collected to the fuel cell (17).  This allows via the electric power signal (17a), (18a) to supply the pump (6).  In this way it is possible to reduce cancel the contribution (18b) and the dependence on the station on the electricity network (19).  In case of excess of electrical power, the electricity produced by the battery (17) can be sent back to the network (19) and/or to auxiliary systems of the station such as shops, lighting.  This can make the refueling station completely autonomous in electrical energy).

Regarding claim 12, Friedrich in view of Axtell, in further view of Allidieres is not relied upon as explicitly disclosing: The method of claim 9, wherein each discrete state corresponds to a particular range of liquid levels in the container.
However, Allidieres further discloses: wherein each discrete state corresponds to a particular range of liquid levels in the container. (Allidieres, e.g., see pg. 3, line 3 – pg. 4, line 2 disclosing two separate thresholds given a liquid level measured in the degassing tank, inherently necessitating a range of liquid levels in the container).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Friedrich in view of Axtell, in further view of Allidieres’s determining a liquid level state of the degasser includes determining whether the degasser is in one of two or more discrete states with Allidieres’s each discrete state corresponding to a particular range of liquid levels in the container because Allidieres teaches recovering a t least a portion of the gaseous hydrogen evaporated within the pump. (Allidieres, e.g., see pg. 3, lines 6-10 disclosing embodiments of the invention may include one or more of the following features: the station comprises a degassing tank fluidly connected to the cryogenic pump via a degassing line, for recovering at least a portion of the gaseous hydrogen evaporated within the pump; the degassing tank comprises a gas sampling outlet connected via a supply line to a fuel supply inlet of the stack).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Friedrich in view of 
Xiang et al. (CN 105739578 B), hereinafter Xiang.

Regarding claim 15, Friedrich in view of Axtell is not relied upon as explicitly disclosing: The method of claim 1, further comprising automatically informing one or more of different receivers regarding the liquid level state of the degasser.
However, Xiang further discloses: automatically informing one or more of different receivers regarding the liquid level state of the degasser. (Xiang, e.g., see pg. 5, lines 23-30 disclosing pressure sensor (15), pressure gauge (14), real-time online gas monitoring device (13), liquid level sensor (16), which are connected with the device controller through the signal wire connection and generating, by the device itself, a current signal controller through the signal wire connected with the device).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Friedrich in view of Axtell’s automated method for detecting and/or monitoring a state of a degasser of an analyzer wherein the degasser includes a container to be evacuated comprising obtaining a time series of values indicative of pressures inside the container during evacuation or pressurizing, and determining a liquid level state of the degasser by determining an amount of liquid present in the container based off the time series of pressures with Xiang’s automatically informing one or more of different receivers regarding the liquid level state of the degasser because Xiang teaches real-time online gas monitoring. (Xiang, e.g., see pg. 5, line 39 – pg. 6, line 7 disclosing real-time online gas monitoring device (13) for real-time online monitoring the degassing state of (7) in the gas, and the controller control device starting and stopping so as to realize the real-time online monitoring.  real-time online gas monitoring device (13) connection with the controller through the signal line.  real-time online gas monitoring device (13) machine includes air inlet and degassing of the pressure switch, a muffler, a tee, a one-way valve and an exhaust valve, the exhaust valve body of connection).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Friedrich in view 
of Lu Yonggang et al. (CN 105019841 A), hereinafter Lu Yonggang.

Regarding claim 18, Friedrich in view of Axtell discloses: A configured to carry out the steps of claim 1. (Friedrich, e.g., see pg. 2, lines 26-35 disclosing for degassing, a negative pressure of -0.2 bar to -0.5 bar is required in the degassing tank.  In order to prevent the pressure from dropping below -0.5 bar, the pump is switched off by an electronic control unit after falling below this minimum pressure with a time delay).  Friedrich is not relied upon as explicitly disclosing that the electronic control unit is a computer system.
However, Lu Yonggang discloses use of a computer system for controlling aspects of a degassing device: (Lu Yonggang, e.g., see pg. 2, lines 51-55 to a monitor controller, synonymous with a computer).
It would have been prima facie obvious to modify Friedrich in view of Axtell such that Friedrich in view of Axtell’s electronic control unit is implemented using a computer system for at least the reason that this would permit programmatic control of Friedrich in view of Axtell’s process. (Lu Yonggang, e.g., see pg. 3, lines 43-48 disclosing the monitor controller, the individual components that feed the monitor controller information, a PLC in connection with meter (6), a frequency converter, an explosion proof variable frequency motor, working power frequency regulation, etc.).

Regarding claim 19, Friedrich in view of Axtell, in further view of Lu Yonggang is not relied upon as explicitly disclosing: The computer system of claim 18, wherein the computer system is a controller of an analyzer.
However, Lu Yonggang further discloses: The computer system of claim 18, wherein the computer system is a controller of an analyzer. (Lu Yonggang, e.g., see pg. 2, lines 40-45 disclosing Analyzer, it is connected with described degasser by sample gas feed-line, carries out on-line analysis to by degasser isolated sample gas from drilling fluid).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Friedrich in view of Axtell, in further view of Lu Yonggang’s computer system with Lu Yonggang’s computer system being a controller of an analyzer because Lu Yonggang incorporates the teachings of keeping the analyzer physically separate in an explosion proof shelter. (Lu Yonggang, e.g., see pg. 3, line 42 disclosing described analyzer (7) is arranged on the explosion-proof instrument shelter (4) being positioned at safety zone).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Friedrich in view of 
Axtell, in further view of Stanton et al. (CN 112165899 A), hereinafter Stanton.

Regarding claim 20, Friedrich in view of Axtell’s discloses: A  an electronic control device which when carried out by  prompt the computer system to carry out the steps of claim 1. (Friedrich, e.g., see pg. 2, lines 26-35 disclosing for degassing, a negative pressure of -0.2 bar to -0.5 bar is required in the degassing tank.  In order to prevent the pressure from dropping below -0.5 bar, the pump is switched off by an electronic control unit after falling below this minimum pressure with a time delay).  Friedrich is not relied upon as explicitly disclosing that the electronic control unit entails a computer readable medium having instructions stored thereon which when carried out by a computer system prompt the computer system to carry out the steps of claim 1.   
However, Stanton discloses use of a computer-readable medium having instructions stored thereon for controlling aspects of a degassing device: (Stanton, e.g., see pg. 47, lines 1-13 disclosing a computer-readable medium, including firmware, software to perform sequential operations).
It would have been prima facie obvious to modify Friedrich in view of Axtell such that Friedrich in view of Axtell’s electronic control unit is implemented using a computer readable medium having instructions stored thereon for at least the reason that this would permit programmatic control of Friedrich in view of Axtell’s process. (Stanton, e.g., see pg. 4, line 47 – pg. 5, line 3 disclosing the one-way valve can be located on a line with the vent pipe and close to the position of the barb, and the controller can be connected with the one-way valve, wherein the controller is programmed to apply the negative pressure to the drainage tube, the one-way valve is opened and the fluid passes through the aeration pipe).  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 4236404 A to Ketchum et al. relates to a device for monitoring dissolved gases in electrical insulating liquids such as transformer oils.
US 4602923 A to Bernstein relates to an apparatus for degasifying a liquid medium.
	
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863